Citation Nr: 1544893	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a chest contusion due to a motor vehicle accident.

2.  Entitlement to service connection for a neck disorder as a residual of a motor vehicle accident.

3.  Entitlement to service connection for a left leg/knee disorder as a residual of a motor vehicle accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2013 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a travel Board hearing before the undersigned Veteran's Law Judge in August 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back disorder, hip disorder and any other residual disorder due to the in-service motor vehicle accident have been raised by the record in the May 2014 substantive appeal and lay statements in May 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Veteran indicated in his October 2012 service connection claim for residuals of a chest contusion that he received treatment for a motor vehicle accident for three days at the Fort Stewart, Georgia hospital in November 1973.  These records are not associated with the claims file.  Clinical records may be filed separately from a Veteran's service treatment records, often under the name of the facility.  As it does not appear that any attempt has been made to obtain these clinical records with respect to the Veteran's service connection claim for a chest contusion, the AMC/RO should attempt to obtain and associate with the claims file any outstanding clinical records pertaining to the Veteran's treatment at the Fort Stewart, Georgia hospital.

The Veteran was provided with a VA examination in May 2013.  The examiner determined that the Veteran did not have a residual due to the chest contusion.  However, a VA treatment record dated in February 2014 indicates that the Veteran has a diagnosis of chronic pain syndrome with respect to his chest due to the motor vehicle accident in 1973 where he hit his chest on the steering wheel.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.

The evidence of record indicates that the Veteran receives current treatment at the Battle Creek VA Medical Center (VAMC).  Any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO denied the Veteran's service connection claim for a neck disorder in August 2013.  The Veteran submitted a notice of disagreement with August 2013 rating decision in September 2013.  The RO also denied the Veteran's service connection claim for a left leg disorder in a May 2014 rating decision.  The Veteran indicated that he disagreed with that decision in the May 2014 VA Form 9.  The RO has not issued a statement of the case with respect to these issues.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999). Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues. 38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issues of entitlement to service connection for a neck disorder and left leg/knee disorder.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain from the appropriate source(s) any outstanding service clinical records from the Hospital at Fort Stewart, Georgia pertaining to the motor vehicle accident in November 1973.  All efforts should be documented and appropriate procedures followed.

2. Obtain and associate with the claims file any outstanding VA treatment records from the Battle Creek VAMC.  All efforts should be documented and appropriate procedures followed.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination with respect to the Veteran's service connection claim for residuals of a chest contusion.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current diagnosis of chronic pain syndrome and/or any other chest or lung disorder found on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented diagnosis of a chest contusion due to the in-service motor vehicle accident. 

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  The examiner is asked to address the Veteran's credible lay statements of chest pain in service with continuous pain since discharge from service, as well as, lay statements from fellow service members and friends as part of his or her rationale.  The examiner should also discuss the February 2014 VA treatment record that indicates the Veteran's current chronic pain syndrome of the chest is related to the motor vehicle accident in service.

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

5. Issue a statement of the case to the Veteran and his representative regarding the issues of entitlement to service connection for a neck disorder as a residual of a motor vehicle accident and left leg/knee disorder as a residual of a motor vehicle accident, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status - in this case, entitlement to service connection for a neck disorder and left leg/knee disorder - a timely appeal must be perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



